Citation Nr: 1648472	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to a rating in excess of 80 percent rating for service-connected hypertension with chronic renal insufficiency.

4.  Entitlement to an effective date earlier than January 20, 2016, for the assignment of an 80 percent rating for service-connected hypertension with chronic renal insufficiency.

5.  Entitlement to a rating in excess of 30 percent for service-connected dysfunctional uterine bleeding (claimed as excessive bleeding due to incorrectly inserted IUD).

6.  Entitlement to a rating in excess of 30 percent for service-connected tension headaches.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a thyroid disorder.

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

14.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for neck/cervical spine condition.

15.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1975 to April 1981 and from May 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in October 2005, March 2014, and July 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2005 rating decision addressed the multiple sclerosis claim; the March 2014 rating decision addressed the TDIU claim; and all other issues were addressed by the July 2016 rating decision.

In July 2009, the Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO regarding his multiple sclerosis claim.  A transcript of the hearing is associated with the record.  

In August 2012, the Board, in pertinent part, denied the Veteran's claim for service connection for multiple sclerosis.  The Veteran timely appealed the Board's August 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court granted a Joint Motion for Partial Remand (JMR), vacating the Board's August 2012 decision in regard to the issue of entitlement to service connection for multiple sclerosis.  

The Board subsequently remanded the multiple sclerosis claim in December 2013 and September 2014, in part to obtain competent medical opinions regarding the etiology of this disability.  Such opinions were promulgated in March 2014 and January 2015.  Although the Board previously found the March 2014 opinion to be deficient, that deficiency appears to be corrected by the January 2015 opinion.  All other development directed for the multiple sclerosis claim appears to have been substantially completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that the TDIU claim was remanded in September 2014 for the promulgation of a Statement of the Case (SOC).  An SOC was subsequently promulgated on that issue in September 2015, and the Veteran perfected her appeal as to that claim by filing a timely Substantive Appeal in October 2015.  See 38 C.F.R. §§ 20.200, 20.302 (2016).

For the reasons addressed in the REMAND portion of the decision below, all issues except the Veteran's multiple sclerosis claim are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's multiple sclerosis was not present to a compensable degree either during active service or within the first seven years after discharge from service.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's multiple sclerosis was incurred in or otherwise the result of her active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Board notes that the Veteran has been provided with correspondence during the pendency of this case which notified her of the evidence needed to substantiate her multiple sclerosis claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the multiple sclerosis claim.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, to include at the July 2009 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified any outstanding evidence which relates the etiology of her multiple sclerosis to service.  Moreover, competent medical opinions were promulgated by VA examiners which address the etiology of the multiple sclerosis in January 2012, March 2014, and January 2015.  VA examiners are presumed qualified to render competent medical opinion(s), and it does not appear the Veteran has challenged the competency of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Although, as discussed in greater detail below, the January 2012 and March 2014 opinions were found to be deficient, that deficiency has been corrected by the January 2015 opinion and that opinion is other adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned July 2009 Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting Veterans Law Judge accurately noted the nature of the multiple sclerosis claim, and asked questions to clarify the Veteran's contentions to include her medical treatment history.  Moreover, the Veteran, through her testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate this claim.  Further, as noted above, the Board has already determined that the Veteran received adequate notification which apprised her of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  



Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If multiple sclerosis becomes manifest to a degree of 10 percent or more within 7 years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service.  38 C.F.R. § 4.124, Diagnostic Code 8018.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, there does not appear to be any dispute that the first competent medical diagnosis of multiple sclerosis was in 1994, approximately 12 years after the Veteran's separation from service.  However, the Veteran has asserted that service connection is warranted for multiple sclerosis because she manifested symptoms during service, including neck and back pain, numbness, tingling, memory loss, falls, and losing her hair, which she contends are early manifestations of multiple sclerosis.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board acknowledges that the Veteran is competent to describe the type of symptoms she maintains were present during and since service, and finds no reason to doubt her credibility on this matter.  Further, her service treatment records include entries noting such complaints to include hair loss in November 1979, which was attributed to alopecia.  In October 1980, she was treated for complaints of lower abdominal pain with radiation around the left side of her back area, a diagnostic impression was not provided at that time; as well as additional complaints of low back pain throughout 1981.  There are also post-service medical records showing such symptoms to include records from December 1982 which include a diagnosis of paracervical pain and spasm after complaining of upper paracervical pain; as well as records dated from 1990 to 1993 which show complaints of back and neck pain, including in conjunction with other non-musculoskeletal complaints.

Despite the foregoing, the Board notes that multiple sclerosis is a complex medical condition, and, as such, it finds that competent medical evidence is required to determine whether the aforementioned symptomatology was a manifestation of such disability during service or within the 7 year period after discharge.  This finding is further supported by the fact the service treatment and post-service medical records reflect the Veteran's complaints were attributed to medical conditions other than multiple sclerosis during the pertinent period.

The Board acknowledges that the Veteran's military occupational specialty (MOS) was that of a medical supply specialist.  However, the record does not otherwise reflect she has the requisite knowledge, skill, experience, training, or education to render a medical opinion regarding the etiology of her multiple sclerosis.  This is supported by the fact that her related civilian occupation was that of shipping clerk.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that there is competent medical evidence which both supports and refutes the Veteran's claims.  Specifically, a November 2004 private medical opinion from a Dr. WG which supports the claim, and the VA medical opinions in January 2012, March 2014, and January 2015 which are against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

With respect to the opinion from Dr. WG, the Board notes that there is nothing in the record which causes it to question his qualifications to provide a competent medical opinion.  In the November 2004 statement, Dr. WG noted that the Veteran came into the emergency room at Watkins Memorial Hospital for treatment after a fall in October 1979, which the Veteran reported occurred as she was getting out of bed.  Dr WG noted that objective examination of the Veteran revealed swelling, but no feeling, in her legs and an elevated blood pressure reading.  Further, Dr WG stated that the Veteran's symptoms could very well have been the beginning state of multiple sclerosis.

The Board previously found Dr. WG's statement to be deficient, to include in the prior August 2012 decision.  In pertinent part, the Board found that his opinion was not statement to the degree of specificity required to support the grant of service connection.  See Obert v Brown, 5 Vet App 30 33 (1993) (medical opinions that are speculative general, or inconclusive in nature cannot support a claim).  Further, the Board noted Dr WG did not provide a rationale in support of his opinion but, instead merely provided a conclusory statement suggesting that the Veteran s symptoms of multiple sclerosis were present during service.  See Nieves-Rodriguez supra (a medical opinion that contains only data and conclusion is not entitled to any weight). 

The Board also found that the January 2012 VA medical opinion was entitled to more probative value regarding the etiology of the Veteran's multiple sclerosis.  That VA examiner summarized the Veteran's medical history as pertinent to her multiple sclerosis, and after conducting a physical examination opined that it was "substantially less than likely" that the Veteran's diagnosis of multiple sclerosis may be associated with her active duty military service.  In support of this opinion, the examiner noted, among other things, that the first presentation of numbness did not appear until 1993 and that three neurologists who evaluated the Veteran at that time did not note prior episodes of such.  The VA examiner also noted that review of the service treatment records did not reveal symptoms or findings which would suggest demyelmating disease

The Board notes that the JMR which was the basis for the Court's June 2013 Order criticized the August 2012 decision for relying upon the January 2012 VA medical opinion.  The JMR contented, in essence, that this opinion was not adequate because it did not address the Veteran's lay assertions of symptomatology in service, as well as those documented in the November 2004 private opinion.  However, that JMR did not challenge the Board's finding that the November 2004 opinion from Dr. WG was not adequate for a grant of service connection.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] review BVA decisions in a piecemeal fashion"]; see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"].  The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings as to the adequacy of Dr. WG's opinion in this case, such would have surfaced in the JMR or the Court Order so that any deficiencies could be corrected.

In response to the JMR's assertion that the January 2012 VA medical opinion did not address the Veteran's lay report of her symptomatology, the Board remanded this case for clarifying opinions.  An addendum to the January 2012 opinion was subsequently obtained in March 2014 from the original VA examiner.  The addendum opinion provided that it was less than likely that multiple sclerosis was related to service.  Onset of multiple sclerosis was noted to be in 1994 and characterized by relapsing/remitting multiple sclerosis which presented with alternating numbness on an annual basis.  Although the opinion reflects that the same pattern was not described during active service or in the 13 years prior to the initial 1994 presentation, the Board found in September 2014 that the opinion did not adequately address the Veteran's assertion with respect to early manifestations of multiple sclerosis to include those noted on the November 2004 private opinion from Dr. WG. 

The Veteran subsequently underwent a new VA examination in January 2015 by a different VA examiner, who after review of the record and physical examination opined that the diagnosis of multiple sclerosis made in 1994 was less likely than not had its onset in service.  In support of this opinion, the examiner noted, among other things, that the "symptoms related by [the Veteran] such as neck pain, back pain numbness, tingling, memory loss, falls, hair loss -are not exclusive for multiple sclerosis," and noted she was also diagnosed with other medical conditions.  As such, this opinion reflects the examiner was aware of the Veteran's reported symptomatology, to include that which was noted in the November 2004 opinion from Dr. WG, and did not find they were manifestations of the multiple sclerosis that was subsequently diagnosed in 1994.  Therefore, the Board finds that this opinion does address the Veteran's lay account of her symptomatology.

The Board notes that the record reflects the Veteran did undergo a new VA examination of her multiple sclerosis in May 2016, but no opinion was provided regarding the etiology of the disability even though the prior opinions were noted.

The Board further notes that the aforementioned VA examiners were aware of the Veteran's medical history, noting that pertinent record had been reviewed and accurately summarizing relevant events of that history.  As discussed above, the VA examiners' opinions were not expressed in speculative or equivocal language, and were supported by stated rationale.  Although it was determined the January 2012 VA examiner did not adequately address the Veteran's lay account of her symptomatology, no evidence if of record which challenges that VA examiner's findings that multiple sclerosis was not demonstrated in the medical records during service or in the post-service medical records until the 1994 diagnosis.  As stated above, the Board has found the January 2015 VA medical opinion did adequately take into consideration the Veteran's lay account of her symptomatology.  Further, the Veteran has not identified any prejudice regarding the January 2015 VA examiner's opinion, nor is there competent medical evidence which explicitly refutes that opinion.  Therefore, the Board finds the opinion to be adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board finds the Veteran's multiple sclerosis was not present to a compensable degree either during active service or within the first seven years after discharge from service; and that the preponderance of the competent medical and other evidence of record is against a finding her multiple sclerosis was otherwise incurred in or otherwise the result of her active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for multiple sclerosis is demonstrated by the record, to include as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefit sought on appeal must be denied.


ORDER

Service connection for multiple sclerosis is denied.


REMAND

The record reflects the Veteran submitted a timely Notice of Disagreement (NOD) in September 2016 to a July 2016 rating decision to the extent it determined a rating in excess of 80 percent was not warranted for the service-connected hypertension with chronic renal insufficiency; that the 80 percent rating was not warranted prior to January 20, 2016; continued the 30 percent ratings for both the service-connected dysfunctional uterine bleeding and service-connected tension headaches; denied service connection for a back disorder, depression, both knees, and a thyroid disorder; and that new and material evidence had not been received to reopen the claims of service connection for a arthritis, diabetes mellitus, neck/cervical spine disorder, and sleep apnea.  However, the record available for the Board's review does not reflect a Statement of the Case (SOC) has been promulgated on these claims.  In Manlincon v. West, 12 Vet. App. 238   (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

The Board notes that resolution of the aforementioned claims may affect whether the Veteran is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development completed on the other claims have been completed.  Moreover, the record reflects additional pertinent evidence has been added since the TDIU claim was last adjudicated via the September 2015 (SOC), to include multiple VA examinations conducted in May 2016.  As the record does not reflect the Veteran has waived initial AOJ consideration of such evidence regarding the TDIU claim, it further supports a remand in this case.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a Statement of the Case (SOC) regarding the issues of entitlement to an effective date earlier than January 20, 2016 for the assignment of an 80 percent rating for service-connected hypertension with chronic renal insufficiency; to a rating in excess of 80 percent for hypertension with chronic renal insufficiency; to a rating in excess of 30 percent for dysfunctional uterine bleeding; to a rating in excess of 30 percent for tension headaches; to service connection for a back disorder, depression, both knees, and thyroid disorder; and, whether new and material evidence has been received to reopen the claims of service connection for arthritis, diabetes mellitus, neck/cervical spine, and sleep apnea.  The Veteran should be advised of the time period in which to perfect an appeal as to these issues.  These issues should only be returned to the Board if the Veteran submits a timely substantive appeal.

2.  After completing any additional development deemed necessary, readjudicate the TDIU claim in light of any additional evidence added to the records assembled for appellate review to include the May 2016 VA examinations.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental SOC (SSOC) that addresses all of the evidence obtained after the issuance of the September 2015 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


